ITEMID: 001-100442
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2010
DOCNAME: CASE OF AKIN ŞAHİN v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: András Sajó;Françoise Tulkens;Ireneu Cabral Barreto;Nona Tsotsoria
TEXT: 3. The applicant, a former lieutenant, was born in 1975 and lives in Istanbul.
4. After being expelled from the armed forces for disciplinary and ethical reasons, mainly on account of his excessive indebtedness and his failure to discharge his debts, the applicant brought an action before the Supreme Military Administrative Court against the Ministry of Defence for the annulment of the expulsion order.
5. An action for fraud was subsequently filed against the applicant before the criminal courts.
6. The Ministry of Defence submitted certain documents and information to the Supreme Military Administrative Court regarding the applicant’s expulsion, which were classified as “secret documents” under Article 52 (4) of Law no. 1602 on the Supreme Military Administrative Court. These documents were not disclosed to the applicant.
7. On 11 November 2003 the Supreme Military Administrative Court held a hearing, which the applicant attended, and on 30 March 2004 it rejected the applicant’s case. The court refused to hear the applicant’s witnesses, holding that the witness statements would not make any difference to the applicant’s position in the circumstances of the present case and that the examination could be sufficiently conducted on the basis of the documents in the case file.
8. On 6 July 2004 the Supreme Military Administrative Court dismissed the applicant’s rectification request.
9. A description of the relevant domestic law can be found in the decision of Karayiğit v. Turkey ((dec.), no. 45874/05, 23 September 2008).
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
